Citation Nr: 1633983	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  11-07 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to diabetes mellitus, type II.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to March 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified at a Board videoconference hearing before the undersigned in January 2014.  A transcript of the hearing is associated with the claims folder.

This case was previously before the Board in April 2014.  At that time, the Board granted a claim of entitlement to service connection for tinnitus; that issue was thus resolved with a grant of the full benefit sought and is no longer in appellate status or before the Board at this time.  The Board's April 2014 decision additionally remanded the issues of (1) entitlement to service connection for diabetes mellitus, type II; (2) entitlement to service connection for peripheral neuropathy of the bilateral upper extremities; and (3) entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

Significantly, during the processing of that remand, a November 2014 RO rating decision granted service connection for diabetes mellitus, type II.  That award of service connection resolved the diabetes mellitus issue on appeal, as an award of service connection represents a complete grant of the benefit sought in a claim of entitlement to service connection.  However, the November 2014 RO rating decision erroneously stated: "This decision represents a partial grant o the benefit sought on appeal for this issue, as you were not awarded the maximum benefit provided by the rating schedule."  The November 2014 supplemental statement of the case (SSOC) listed a remaining issue of "Service connection for diabetes mellitus, type II associated with herbicide exposure, prior to August 31, 2012."  The listed issue essentially suggests consideration of entitlement to an earlier effective date for the award of service connection for diabetes mellitus, type II.  The listing of this issue in the November 2014 SSOC was in error.  Any questions of ratings or effective date assignments are downstream issues distinct from the claim of entitlement to service connection.  The issue of entitlement to service connection for diabetes mellitus, type II, was resolved entirely by the November 2014 RO rating decision granting service connection for the claimed disability; no portion of that issue remains for appellate consideration at this time.  The Board has no jurisdiction to address any effective date questions, and shall not further discuss such questions in this decision.

To the extent that the RO's communications to the Veteran in November 2014 may have misrepresented the status of an effective date question and the steps necessary to appeal the rating and effective date assignments (if the Veteran so wishes), the matter of providing the Veteran with corrective notice of the November 2014 rating decision is hereby referred to the Agency of Original Jurisdiction (AOJ) for appropriate action (to include affording the Veteran with the appropriate opportunity to initiate an appeal of any downstream assignments in the November 2014 award of service connection for diabetes mellitus).  38 C.F.R. § 19.9(b).

The Board observes that in an October 2015 rating decision, the RO denied the Veteran's claims of entitlement to service connection for sarcoidosis and for migraine headaches.  In November 2015, the Veteran filed a notice of disagreement (NOD) concerning these denials.  (The Board also observes that the Veteran filed an NOD in February 2014 to initiate an appeal of a May 2013 denial of service connection for sarcoidosis.)  Notably, however, the information of record also reflects that the RO has acknowledged the Veteran's most recent NOD, including his election of the Decision Review Officer (DRO) process, in a February 2016 letter and has proceeded to take initial action in accordance with the provisions of 38 C.F.R. § 19.26(a) (2015).  The Board observes that VACOLS (Veterans Appeals Control and Locator System) also reflects that the RO is currently processing the Veteran's November 2015 NOD.  Accordingly, any action by the Board pursuant to the Court's ruling in Manlincon v. West, 12 Vet. App. 238 (1999), concerning these issues, would be premature at this time.


FINDINGS OF FACT

1.  The Veteran has not had peripheral neuropathy of either upper extremity during the pendency of the claim on appeal.

2.  The Veteran has not had peripheral neuropathy of either lower extremity during the pendency of the claim on appeal.


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral neuropathy of the upper extremities have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

2.  The criteria for service connection for peripheral neuropathy of the lower extremities have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Service Connection For Peripheral Neuropathy of the Upper and Lower Extremities

The Veteran generally contends that he has peripheral neuropathy of the upper and the lower extremities as a result of his service-connected diabetes mellitus (as diabetic peripheral neuropathy).  As discussed in greater detail below, the Board finds that service connection is not warranted because the evidence shows that the Veteran does not have peripheral neuropathy in either upper or lower extremity (and has not had peripheral neuropathy during the pendency of this claim).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A disorder may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, for certain chronic diseases detailed in 38 C.F.R. § 3.309(a), that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b) only apply to a chronic disease listed in § 3.309(a)).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence

Certain chronic diseases, such as organic diseases of the nervous system, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Certain diseases may be service connected on a presumptive basis as due to herbicide (Agent Orange) exposure if manifested in a veteran who served in the Republic of Vietnam during the Vietnam Era, based on presumptive exposure to certain herbicide agents.  38 U.S.C.A. § 1116.  Those diseases are listed in 38 C.F.R. § 3.309(e); peripheral neuropathy is included in the list.

The United States Court of Appeals for the Federal Circuit has held that a claimant is not precluded from establishing service connection with proof of actual direct causation if presumptive provisions do not apply.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, the fact that a veteran may not meet the requirements for service connection on a presumptive basis does not in and of itself preclude the establishment of service connection, as entitlement may alternatively be established on a nonpresumptive direct-incurrence basis.

Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Under 38 C.F.R. § 3.310, secondary service connection is permitted based on aggravation; compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; however, if the evidence is in support of the claim, or is in equal balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Crucial to the award of service connection is the existence of a current disability.  Without it, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992).  Here, the record does not support finding that the Veteran has a current diagnosis of peripheral neuropathy of any upper or lower extremity.  Furthermore, the record does not support finding that the Veteran has had such a diagnosis during the pendency of this appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim").  The evidence of record does not indicate that the Veteran has had a diagnosis of peripheral neuropathy at any time.

A May 2014 VA examination report prepared for compensation and pension evaluation purposes notes the Veteran's report of experiencing diabetic peripheral neuropathy.  The VA examiner reviewed the Veteran's VA medical records in addition to the rest of the claims-file (indicated by the VA examiner's review of the pertinent contents in the Veterans Benefits Management System (VBMS)).  The pertinent Disability Benefits Questionnaire (DBQ) asked the VA examiner: "Does the Veteran now have or has he/she ever been diagnosed with diabetic peripheral neuropathy?"  The VA examiner clearly responds with "No."  The VA examiner's discussion acknowledges that the Veteran "reports both hands numbness with some burning sensation on the dorsal of his hands," and that he "reports both toes are stiff, so is the b[o]ttom of his feet...."  The VA examiner noted that the "Veteran denies being diagnosed with any neuropathy."  The VA examiner expressly concludes that "No," the Veteran does not "have any symptoms attributable to diabetic peripheral neuropathy."

The May 2014 VA examiner completed a thorough neurological examination to identify any manifestations of potential peripheral neuropathy, and specifically concluded that "No," the Veteran does not "have an upper extremity diabetic peripheral neuropathy" and does not "have a lower extremity diabetic neuropathy."  The VA examiner explains that the "Veteran denies [having ever been] diagnosed of peripheral neuropathy in the past," and that "[h]is medical records do[] not have evidence support[ing] peripheral neuropathy."  Moreover, the VA examiner confirms that the current "examination does not support any peripheral neuropathy."  The Board notes that the VA examiner's conclusion is that the Veteran has not had any form of peripheral neuropathy (the opinion does not merely exclude diabetic neuropathy).

An August 2015 VA medical report notes that the Veteran was neurologically normal, "moves all extremities equally," "intact to light touch," with no suggestion of peripheral neuropathy.

A May 2016 VA examination report (addressing other potential complications of the Veteran's diabetes) presents another examining doctor's opinion, informed by review of the claims-file and examination of the Veteran, that "there is no evidence of neuropathy...."

The Board finds that the evidence of record repeatedly indicates that competent medical professionals have determined that the Veteran does not have peripheral neuropathy of any upper or lower extremity.  The Board finds no significantly contrary evidence of record.  Accordingly, the competent medical evidence indicating that the Veteran does not have peripheral neuropathy is persuasive.

The Board's review of the medical evidence of record reveals documentation of the Veteran's complaints of symptoms in each of the upper and lower extremities, but without an established diagnosis for such symptoms.  A May 2007 VA medical report shows that the Veteran complained of right hand pain and numbness into the thumb and first finger.  The examining physician at that time explained: "I am not sure if this is CTS [carpel tunnel syndrome] vs cervical radiculopathy," and that "I think that cerv[ical] radiculopathy may be more likely given his neck pain and h/o cervical stenosis...."  An October 2008 VA examination report shows that the Veteran reported "[n]umbness of his left hand" among a list of symptom complaints.  A February 2011 VA medical report shows that the Veteran complained of "[t]ingling of R toes," thought by the treating physician to be "poss[ibly] mechanical" with a plan to "check b12, hgbalc."  Subsequent VA medical records, including from August 2011, show further complaint and evaluation of right toe pain and numbness.

The Veteran has not claimed entitlement to service connection for any identified diagnostic entity shown to be manifesting in the peripheral neurologic symptoms at issue in this case.  This is not a case where the Veteran's symptom complaints claimed as "peripheral neuropathy" have been attributed to another diagnosis for which the Board may consider entitlement to service connection.  The Veteran's symptom complaints in the extremities, claimed as neuropathy, have not been established as attributable to any identified alternative diagnosis in the medical evidence of record (despite being discussed in connection with a number of hypotheses).  The Board notes that the evidence of record, including the May 2014 and May 2016 VA examination reports, does not merely indicate that the Veteran does not have diabetic neuropathy of the extremities, the evidence indicates that the Veteran does not have any peripheral neuropathy of any nature or etiology in the extremities.  His neurological examination findings, including particularly during the May 2014 VA examination report focused upon the claims on appeal, have been normal in pertinent respects.

The Board acknowledges the Veteran's own assertions in support of his claim.  He is competent to testify as to his observable symptoms during and after active duty.  Layno v. Brown, 6 Vet. App. 465, 469 (1994). Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

The Veteran's contentions do not constitute medical evidence in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issues in this case (whether the Veteran has peripheral neuropathy in any upper or lower extremity) fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428 (2011); Jandreau, 492 F.3d at 1377 n.4 (Fed. Cir. 2007).  As a result, the Veteran's assertions cannot constitute competent medical evidence in support of his claim (that is, he cannot diagnose himself with peripheral neuropathy).

In short, in the absence of a diagnosis of peripheral neuropathy of an upper or lower extremity during the pendency of this appeal, service connection for peripheral neuropathy cannot be established.  See Brammer, 3 Vet. App. at 225.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and service connection for peripheral neuropathy of the upper and lower extremities is denied.

ORDER

Service connection for peripheral neuropathy of the bilateral upper extremities is denied.

Service connection for peripheral neuropathy of the bilateral lower extremities is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


